Citation Nr: 0009586	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the original amount of $34,547.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946 and from June 1949 to June 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
that denied waiver of recovery of an overpayment of pension 
benefits in the original amount of $34,547.


FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $34,547.00 due to his failure to promptly and 
accurately inform the VA of his family's income.

2.  The veteran's current monthly income exceeds his monthly 
expenses by approximately $52.00.


CONCLUSION OF LAW

Recovery of the overpayment of VA improved pension benefits 
in the amount of $34,547.00 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 1999); 38 C.F.R.§§ 1.963(a), 1.965(a) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts on appeal that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$34,547.00 should be waived as the overpayment was created by 
his misunderstanding as to the need for him to report his 
estranged wife's income and/or his wife's failure to 
cooperate in providing financial information to the VA; was 
not precipitated by bad faith on his part; and such action 
would result in undue financial hardship on him.

The veteran was awarded non-service-connected pension by an 
October 1988 rating decision.  An October 1988 letter to the 
veteran informed him of the award and noted that it was 
effective March 1, 1988.  The letter also noted that the 
award was based on the veteran's reported income of $200.00 
received from January to March 1988, with zero income 
received by his dependent spouse.  The veteran was requested 
to inform VA of all income and/or dependency changes, so as 
to avoid an overpayment.

In May 1989, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR).  The veteran provided 
that he was married but not living with his spouse, and that 
he had received approximately $1,200.00 wages from March 1988 
to March 1989, as well as $359.00 in social security benefits 
each month.  No income was indicated for his spouse.  He 
submitted additional correspondence, dated in May 1989, that 
he and his wife were separated and he was required to pay 
$150.00 for support.

In May 1989, the RO informed the veteran that it had reduced 
his VA pension because of the reported social security 
benefits and wages on his recently submitted EVR.  He was 
also notified in July 1989 that his failure to report his 
social security benefits and wages earlier had created an 
overpayment.  He subsequently requested a waiver which was 
denied by decision of the Committee on Waivers and 
Compromises in September 1989.  

The veteran submitted an EVR in March 1990, that indicated he 
paid $1,400 in support to his spouse; he also indicated no 
income for his spouse.  By letter dated April 1991, the 
veteran was informed that his pension benefits included 
consideration of a dependent spouse and of the requirement to 
promptly notify VA of any change in income or dependents.  
Thereafter, on EVR's submitted in 1992 and 1994, the veteran 
repeatedly indicated that he was paying support to his 
estranged wife and she had no income.  

By letter dated January 1995, the RO informed the veteran of 
the proposed termination of his pension benefits, effective 
March 1, 1988, due to information received that indicated his 
wife had been receiving wages from "FRED's" since August 
1973, which the veteran had never reported.  The veteran was 
also informed that the record indicated his wife was residing 
at the same address as the veteran.  The veteran was 
requested to provide additional information regarding the 
address of his wife as well as the amount of wages she had 
received for the period of time since March 1988 when he had 
been receiving pension benefits.

The veteran submitted a written statement in January 1995, 
which indicated he and his wife separated in "about 1978" 
and he was paying her $150.00 a month for support until he 
"quit" due to his health.  After she "sued about 1991" he 
resumed support payments of $150.00 a month.  He claimed no 
knowledge about his wife being considered his dependent.  

A handwritten statement purportedly signed by both the 
veteran and his wife was received in February 1995.  This 
statement listed a separate address for each.

By letter dated March 1995, the veteran was informed that his 
pension benefits had been terminated, effective March 1, 
1988.  This action created an overpayment of $34,547.00.  The 
veteran thereafter submitted a request for waiver of the debt 
in July 1995.  In a Financial Status Report (FSR), the 
veteran reported that he and his wife were legally separated 
and she did not live in his household.  He reported that his 
only income was $400.00 a month social security benefits, and 
total monthly expenses of $635.09. 

The Committee on Waivers and Compromises (Committee) denied 
the waiver request in July 1995.  In doing so, the Committee 
found that the claimant was at fault in the creation of the 
overpayment debt because he failed to report his income 
timely and accurately.  It was held that VA instructions were 
clear that he was in receipt of additional benefits for his 
spouse and that tit was the veteran's own failure to inform 
VA of his wife's income in a timely manner that led to his 
account being overpaid.

The Committee also held that it would not be against equity 
and good conscience to require the veteran to repay the 
overpayment.  The Committee pointed out that the veteran had 
failed to submit verification of his spouse's employment 
indicating her income from 1988 through the present.  
Additionally, he had failed to submit her address for this 
period also.  Since his family income and dependency were 
still questionable, the Committee found that the standard of 
equity and good conscience did not support the grant of a 
waiver.  

In a Notice of Disagreement received in September 1995, the 
veteran asserted that he had provided VA with a copy of the 
court order for the final decree of separation as well as an 
FSR.  He claimed that there had been no communication from 
his wife and that they had not lived together since the  
1970's.

By letter dated February 1996, the RO requested that the 
veteran provide verification of the periods when he was not 
paying $150 support to his wife.

By written statement dated March 1996, the veteran indicated 
he had attempted to obtain the requested information but his 
wife would not provide him the information requested.

The veteran testified during his November 1996 personal 
hearing that he and his wife had not lived together at the 
same address since the date of their legal separation in 
March 1979.  At the time he submitted his application for 
pension benefits in March 1988, he was aware that his wife 
was "trying to work."  He did not know how much she was 
working or how much she was paid.  And he still did not know.  
The veteran said that he had no access to his wife's income 
for the period in question.  He had paid her support payments 
from March 1988 to January 1995, at which time she had 
indicated she didn't want the money.  The veteran further 
testified that the significance of his wife's income in 
relation to his pension benefits had never been explained to 
him.  He also indicated he would submit evidence to verify 
his support payments to his wife from 1988 to 1995; he would 
attempt to obtain information from his wife as to her income 
during this period but she was very reluctant to reveal that 
information.

The RO by letters dated November 1996 and April 1997, 
requested that the veteran submit documents to verify his 
wife's income, and his support payments to her and period of 
nonsupport for the period from March 1988 to the present.

The veteran submitted his substantive appeal in July 1997, in 
which he indicated that to repay the indebtedness would be a 
hardship on him as his only income was his social security 
benefits of $452.00 per month.  He explained that his current 
monthly expenses equaled or exceeded his monthly income when 
his unreimbursable medical expenses were considered.  

The veteran also submitted a current FSR in 1997, wherein he 
indicated a total monthly net income of $452.00, and total 
monthly expenses of $399.35.  He denied any personal savings, 
stocks or bonds.  His only asset was a truck worth $400.

The veteran's representative has submitted argument that any 
attempt to recoup the $34,547.00 would create a financial 
hardship as the veteran is "financially strapped" with only 
$52.00 left each month after bills.  Thus, it would be 
against equity and good conscience to recoup the debt.

II. Analysis

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.963(a).  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements which are not intended to be all inclusive.  
These elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

The Board notes that in the present case, the initial 
creation of the debt was the fault of the veteran.  The 
veteran failed to provide the RO with timely, accurate 
information regarding the employment status of his estranged 
wife at time of his application for pension benefits in 1988.  
Despite the veteran's testimony that he was unaware of her 
employment, the record shows that she had been employed with 
the same employer, since August 1973, which would include a 
period of time when she and the veteran lived together prior 
to their marital separation.  

The Board also notes that the veteran has presented 
contradictory statements as to when he was making support 
payment to his estranged wife.  In his most recent account, 
during testimony presented in 1996, the veteran claimed to 
have made support payments from 1988 to 1995.  However, this 
testimony is different from earlier written statements 
submitted by the veteran.  He has also failed to provide any 
documentary evidence, as repeatedly requested, to verify that 
he and his wife were residing at separate residences during 
the period from March 1988 to the present.

As a result of the Board's finding that the veteran was at 
fault in the creation of the indebtedness, the fundamental 
question in this case is whether collection of the 
indebtedness would deprive the veteran of life's basic 
necessities.  Based on a careful review of the claims file, 
the Board finds that this would not occur.

The veteran and his representative have contended that 
recovery of the overpayment would cause the veteran financial 
hardship, as he has no income other than his social security 
payments.  Nevertheless, the record shows that the veteran 
himself had suggested that if he be held accountable, the 
payments be only $25.00 per month.  The evidence shows that 
the veteran would have sufficient monthly income to meet the 
cost of the basic necessities of life under such a repayment 
arrangement.

Given that the veteran has reported income in excess of his 
monthly expenses, albeit a small amount, the Board finds that 
requiring repayment of the indebtedness in reasonable small 
monthly installments would not deprive the veteran of basic 
necessities of life, or defeat the purpose for which pension 
benefits were intended.  

Finally, there is no objective evidence that the veteran 
changed his position to his detriment in reliance upon the 
receipt of VA pension.  In addition, the veteran's debt to 
the Government should be given no less deference than any 
other debt the veteran might have.  However, in the instant 
case, it appears that the veteran has no other debts.  It 
follows that because it would not be an undue hardship for 
the veteran to repay the indebtedness at issue, his failure 
to make restitution would result in unfair gain and unjust 
enrichment.

In view of the foregoing, the Board finds that, while the 
veteran was not guilty of bad faith, fraud or willful 
misrepresentation in the creation of the indebtedness at 
issue, its collection would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302; 38 
C.F.R. §§ 1.963, 1.965 (1999).



ORDER

Waiver of recovery of an overpayment of pension benefits in 
the original amount of $34,547.00 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


